NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOSEPH ANTONETTI,                               No.    15-15682

                Plaintiff-Appellant,            D.C. No.
                                                3:10-cv-00158-LRH-WGC
 v.

HOWARD SKOLNICK; et al.,                        MEMORANDUM*

                Defendants-Appellees.


JOSEPH ANTONETTI,                               No.    15-15691

                Plaintiff-Appellant,            D.C. No.
                                                3:11-cv-00548-LRH-WGC
 v.

JAMES COX; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Larry R. Hicks, District Judge, Presiding

                             Submitted May 21, 2018**


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: TROTT, SILVERMAN, and TALLMAN, Circuit Judges.

      Joseph Antonetti, a Nevada state prisoner, appeals pro se from the district

court’s judgment in favor of the defendants after a nine-day jury trial in Antonetti’s

two consolidated 42 U.S.C. § 1983 civil rights actions raising numerous claims

regarding the conditions of his confinement in segregated housing at High Desert

State Prison in Indian Springs, Nevada. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      Antonetti challenges the district court’s (1) dismissal of claims pursuant to

28 U.S.C. § 1915A, (2) dismissal as to defendants newly named in an amended

complaint, (3) dismissal of duplicative claims, (4) dismissal of claims for failure to

exhaust administrative remedies, (5) grant of summary judgment on a First

Amendment claim of denial of access to the courts, and (6) dismissal of claims

alleging deprivation of personal property in violation of due process. We have

examined each of the district court’s challenged rulings. These rulings were made

in accordance with the law, and the district court’s exercise of discretion in each

instance was appropriate.

      Moreover, the district court correctly exercised its discretion in denying

Antonetti’s motions for appointment of counsel pursuant to 28 U.S.C. §

1915(e)(1). See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009). The district

court also appropriately denied class certification. See Fed. R. Civ. P. 23(a); In re


                                          2
Hyundai & Kia Fuel Econ. Litig., 881 F.3d 679, 690 (9th Cir. 2018).

      Antonetti’s arguments regarding the conduct of trial, including an argument

that the district court erred in directing a verdict on certain counts, and an argument

that the verdict was against the weight of the evidence, are foreclosed by his failure

to provide a trial transcript. See Jones v. City of Santa Monica, 382 F.3d 1052,

1057 (9th Cir. 2004); Syncom Capital Corp. v. Wade, 924 F.2d 167, 169 (9th Cir.

1991) (per curiam).

      The district court appropriately exercised its discretion by ordering Antonetti

shackled during trial. See United States v. Cazares, 788 F.3d 956, 963 (9th Cir.

2015) (addressing shackling during criminal trial); Duckett v. Godinez, 67 F.3d
734, 748 (9th Cir. 1995). Plaintiff’s Disciplinary History Report (“Report”) and

the Declaration of Associate Warden Byrne of Ely State Prison fully supports

Judge Hick’s decision to shackle him, a maximum security inmate, during the trial.

The Report reveals multiple findings of guilty over a nine-year period of assault,

battery, gang activities, escape, abusive language, disobedience, delaying or

hindering staff, and tampering with a locking device. Associate Warden Byrne

indicated that “[a]lthough Inmate Antonetti is no longer classified as a High Risk

Potential (HRP) inmate, he remains a maximum custody inmate with a history of

escape. . . . Pursuant to Inmate Antonetti’s custody classification . . . , he should be

restrained in leg and waist restraints for safety and security purposes.”


                                           3
We reject Antonetti’s claim that shackling denied him a fair trial.

Antonetti’s motion for consideration, Docket Entry No. 37, is granted.

AFFIRMED.




                                   4